MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be                           Jun 15 2016, 8:09 am
regarded as precedent or cited before any
                                                                    CLERK
court except for the purpose of establishing                    Indiana Supreme Court
                                                                   Court of Appeals
the defense of res judicata, collateral                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney Geneneral

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Yosef Abraham,                                           June 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1510-CR-1759
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Amy Jones
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         49G08-1410-CM-48485



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1510-CR-1759 | June 15, 2016    Page 1 of 4
                                          Case Summary
[1]   Yosef Abraham challenges the sufficiency of the evidence supporting his

      conviction for public nudity. We affirm.



                            Facts and Procedural History
[2]   Three police officers were in a gas station in Speedway when Abraham, who

      was completely nude, walked in and started yelling “I’ll kill you,” among other

      things. Tr. p. 9. The officers arrested Abraham, and the State later charged

      him with public nudity with the intent to be seen by another person. See Ind.

      Code § 35-45-4-1.5(c). At a bench trial, Abraham testified that he was

      “stressed” about his son, that he was suicidal, that he left his house “to find

      some help or assistance,” that he entered the gas station hoping the officers

      would “save [his] life,” and that he had no intention of being nude in front of

      people but did not have “time to think about that.” Tr. p. 22-23. The trial court

      nonetheless found Abraham guilty, explaining, “I don’t find this testimony to

      be credible and I find it to be self-serving on behalf of the defendant.” Id. at 25.

      The trial court placed Abraham on probation and, pursuant to the State’s

      request, ordered him to have a mental health evaluation.

[3]   Abraham now appeals.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1510-CR-1759 | June 15, 2016   Page 2 of 4
                                 Discussion and Decision
[4]   Abraham contends that the State failed to present sufficient evidence to support

      his conviction. In reviewing the sufficiency of the evidence supporting a

      conviction, we consider only the probative evidence and reasonable inferences

      supporting the judgment. Wilson v. State, 39 N.E.3d 705, 716 (Ind. Ct. App.

      2015), trans. denied. We do not reweigh the evidence or assess witness

      credibility. Id. We consider conflicting evidence most favorably to the

      judgment. Id. We will affirm the conviction unless no reasonable fact-finder

      could find the elements of the crime proven beyond a reasonable doubt. Id. It

      is not necessary that the evidence overcome every reasonable hypothesis of

      innocence. Id. The evidence is sufficient if an inference may reasonably be

      drawn from it to support the verdict. Id.


[5]   In order to convict Abraham of public nudity as a Class B misdemeanor, the

      State had to prove beyond a reasonable doubt that he (1) knowingly or

      intentionally appeared in a public place in a state of nudity and (2) did so with

      the intent to be seen by another person. See I.C. § 35-45-4-1.5(c). Abraham

      concedes that he appeared in a public place in a state of nudity, but he argues

      that he did not do so knowingly or with the intent to be seen by another person.

      Relying on his own testimony, he asserts that he “may have been experiencing

      a type of psychotic episode” and “had no time to think of himself as being nude

      when he left his home.” Appellant’s Br. p. 9. However, the trial court

      determined that Abraham’s explanation was not credible, and we will not

      reassess witness credibility. See Wilson, 39 N.E.3d at 716.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1510-CR-1759 | June 15, 2016   Page 3 of 4
[6]   Affirmed.

      Barnes, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1510-CR-1759 | June 15, 2016   Page 4 of 4